UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – DECEMBER 20, 2011 CIG WIRELESS CORP. (Exact name of Registrant as specified in its charter) NEVADA 000-53677 68-0672900 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices) (678) 332-5000 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act o Soliciting material pursuant to Rule14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 1.01: Entry into a Material Definitive Agreement. Conversion of Series A 4% 2012 Convertible Redeemable Preferred Stock On December 20, 2011, CIG Wireless Corp. (the “Company”) and BAC-CIG, LLC executed the conversion of shares of Series A 4% 2012 Convertible Redeemable Preferred Stock into shares of the Company’s common stock. On October 7, 2011, the Company issuedto BAC-CIG, LLC one million shares of restricted preferred stock, designated as Series A 4% Convertible Redeemable Preferred Stock, par value $0.00001 per share (the “Series A 4% Preferred Stock”),at a purchase price of $2.00 per share,resulting in an aggregate of $2,000,000 in proceeds received by the Company. The Company previously adopted a Certificate of Designations of Series A 4% 2012 Convertible Redeemable Preferred Stock (the “Certificate of Designations”). Pursuant to the terms and conditions of the Certificate of Designations, the Series A 4% Preferred Stock may be converted into shares of the Company’s Common Stock at the C onversion Price of $2.00 per share, which equals 1,000,000 Shares of the Company’s Common Stock (the “Conversion Shares”). Pursuant to the terms of the Certificate of Designations, the Company shall pay to the Registered Holder a share dividend equal to 4% Per Annum of the total Stated Value of all outstanding Series A 4% Preferred Stock, pro-rated to the period during which the Preferred Stock was issued and outstanding (the “Dividend Shares”). The number of Dividend Shares to be issued shall be such number of shares equal to a dividend of $16,219.18, rounded up to the next whole share. Accordingly, the Company shall issue the Conversion Shares and the Dividend Shares to BAC-CIG, LLC. Item 3.02: Unregistered Sale of Equity Securities The information set forth in Item 1.01 of this is incorporated by reference into this Item 3.02.The Company issued the Conversion Shares and the Dividend Shares in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act and Regulation D promulgated thereunder. # # # 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIG WIRELESS CORP. By: /s/ Sebastien Koechli Name:Sebastien Koechli Title: President Date: December 22, 2011 3
